Order entered December 28, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00482-CR

                        JOVONISH DAVOE ARNOLD, Appellant

                                              V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 282nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F14-20106-S

                                          ORDER
       Appellant’s December 21, 2015 second motion for extension of time to file appellant’s

brief is GRANTED. Appellant’s brief received by the Clerk of the Court on December 21, 2015

is DEEMED timely filed on the date of this order.

       The State’s brief shall be due THIRTY DAYS from the date of this order.


                                                    /s/   LANA MYERS
                                                          JUSTICE